Title: From George Washington to Brigadier General John Sullivan, 16 June 1776
From: Washington, George
To: Sullivan, John

 

Dear Sir
New York June 16. 1776

I was favoured with yours of the 5th & 6th Instt by Express yesterday evening from Genl Schuyler, and am exceedingly happy on account of the agreable and Interesting Intelligence It contains. Before It came to hand, I almost dreaded to hear from Canada, as my advices seemed to promise nothing favourable, but rather our farther misfortunes—But I am now hopefull that our Affairs from the confused, distracted and allmost forlorn state in which you found them, will emerge, and assume an aspect of order & success. I am convinced that many of our misfortunes are to be attributed to a want of discipline and a proper regard to the conduct of the Soldiery—hence It was, and our feeble efforts to protect the Canadians, that they had almost Joined and taken part against us—As you are fully apprized of this, and conceive them well disposed towards us, with confidence I trust, that you will take every step to conciliate and secure their friendship—If this can be effected, and of which you seem to have no doubt, I see no Objection to our Indulging a hope, that this Country of such Importance in the present controversy, may yet be added to, and compleat our Union. I confess this Interesting work is now more difficult, than what It would have been heretofore, had matters been properly conducted, ⟨bu⟩t yet I flatter myself, may be accomplished by a wise, prudent and animated behavior in the Officers and men engaged in It, especially If assisted by the friendly disposition of the Inhabitants. I think every mark of friendship and favor should be shewn them to encourage their zeal and attachment to our cause, and from which, If they once heartily embark we shall derive innumerable benefits.
Your conduct in pushing & securing posts low down the Country is certainly judicious & of the utmost advantage—For the farther down we can take posts and maintain them, the greater will our possession of the Country be, Observing at the same time, that a safe retreat should ⟨be⟩ left in case you should be ever obliged to abandon ⟨t⟩hem by a Superior force. I am hopefull and shall anxiously wait to hear of Genl Thompson’s making a successfull attack upon the party Intrenching at the three Rivers—their defeat will be of the most essential service—

It will chagrine them and disconcert their Schemes on the one hand, and animate our men & give life to our Canadian Friends on the other, and efface from their minds the unfavourable impressions our late conduct has made—It will be of material consequence in your advances down the Country, to secure the Several Important posts as you goe, at which you may in case you should be Obliged to decline the main Object you have in view make a vigorous & successfull stand in your retreat—I concur with you in opinion in thinking It not of material moment to keep a very large number of men at Lachine or the upper Posts—there should be no more than will be necessary to repel such attacks and attempts as may be made by the Savages and the regular Troops above you, allowing for such a number of disaffected Canadians as may Join them—but then there should be a sufficient number for that purpose, as our further misfortunes there might be of the most pernicious consequen⟨ce⟩—If they can be maintained the disaffected above will dwindle away, and the Insurrection promise nothing disastrous. It is impossible for me at this distance and not acquainted with the situation of affairs as well as you are, who are on the Spot, to give any particular directions for your conduct and operations, I therefore have only to request that you with your Officers will in every instance pursue such measures as the exigency of our affairs may seem to require, and as to you shall appear most likely to advance and promote the Interest and happiness of your Country—The return which you mention to have inclosed was not in your Letter, you probably thro hurry forgot to put it in, or Genl Schuyler may have omitted It when in his hands—I wrote you on the 13 Inst. on this Subject, and must again enjoin a particular attention to this part of your duty, It being of the utmost importance to be frequently certified of our whole strength and Stores. In compliance with your request I shall transmit a Copy of your Letter to Congress by tomorrows post, It will give them sensible pleasure and such as they had no good reason to expect, at least so soon.
I have Inclosed you an Extract of a Letter from Genl Ward—from the capture mentioned in It, there is reason to expect the Other Transports that sailed with her, are not far off the Coasts.
In regard to your giving Commissions, It is a measure that I can neither approve or disapprove, having no authority to act in

this Instance myself—The propriety of It, must depend upon the powers and practise of your predecessors in command—If they had none, It will be judged of most probably by the good or bad consequences It may produce—Congress from your Letter will see you have exercised such a power, and when they write you, will either confirm or refuse It in all probability.
Lest you should conceive that I do not think Lachine or the Cedars posts of Importance & whose defence are not very material I must here add, that I esteem them of much consequence but only mean that more men need not be employed than what will be equal to any probable attack that may be made agt them.
I would observe before I have done, that It is my most earnest request that Harmony, a good understanding & a free communication of Sentiments may prevail and be preserved between the Genl & Feild Officers, particularly the former—Nothing can produce greater benefits than this, nor tend more to promote your military operations—Whereas History and Observation do sufficiently evince (they abound with numberless examples) the fatal consequences which have ever resulted from distrust, Jealousy & disagremt among Officers of these Ranks. Wishing therefore your Counsels & Efforts to be founded in a happy union & to meet the smiles of a kind Providence I am &c.

G. Wn


P.S. Knowing your great zeal for the cause of your Country & desire to render her every possible service, I must caution you not to put too much to the hazard in your exertions to establish her rights—and to receive with a proper degree of caution the professions the Canadians may make—they have the Character of an Ingenous, artfull people, and very capable of Finesse & cunning—therefore my advice is that you put not too much in their power, but seem to trust them rather than do It too far; I would also have you to keep all your posts as you goe well secured, to guard agt any treacherous Conduct.


G.W.
